CCA 20150010. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE MILITARY JUDGE ERRED IN FAILING TO SUPPRESS EVIDENCE DIRECTLY FLOWING FROM THE ILLEGAL APPREHENSION OF APPELLANT, WHETHER THE NMCCA RULING UPHOLDING THIS DECISION CONFLATED REASONABLE SUSPICION WITH PROBABLE CAUSE, AND WHETHER THIS DECISION SHOULD BE REVERSED.
Briefs will be filed under Rule 25. Appellant’s brief shall be filed within 25 days of the date of this order. Appellee’s brief shall be filed within 25 days of the filing of the Appellant’s brief. Appellant may file a reply brief within 5 days of the filing of Appellee’s brief.